UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6603



MARY E. FIELDS,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH; AARON WIGGINS; ANDRE RIDDICK;
JAMES ADKINS; ANTHONY TERRY; MARYLAND STATE
POLICE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-03-110)


Submitted:   August 28, 2003             Decided:   September 4, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary E. Fields, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mary E. Fields appeals the district court’s order dismissing

her 42 U.S.C. § 1983 (2000) complaint without prejudice for failure

to pay the initial partial filing fee as ordered.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.        See Fields v.

Commonwealth, No. CA-03-110 (E.D. Va. Apr. 8, 2003).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2